McElroy, J.
This proceeding was brought to review the rulings and judgment of the District Court of Cloud County, upon a motion to confirm the sale of real estate. The petition in error is based upon a transcript instead of a case-máde. The record does not contain the evidence.
The trial court made special findings of fact. The *347judgment rendered by the trial court is authorized by the findings. We cannot inquire into the findings of fact for the reason the evidence is not before us ; the presumption is that the findings are in accordance with the evidence.
The execution was issued on the fifth day of August, 1893, and the property was sold thereunder on September 11. By section 28, chapter 109, Laws of 1893, paragraphs 4550 and 4551, General Statutes of 1889, sections 453. 453a. of the Code, are expressly repealed ; these are the only sections of our statutes that required or authorized the appraisement of lands offered for sale under execution, and these sections being repealed no appraisement was authorized at the time the execution -in question was issued.
The judgment is affirmed.